IN THE SUPREME COURT OF PENNSYLVANIA
MIDDLE DISTRICT
COMMONWEALTH OF PENNSYLVANIA: No. 137 MM 2019
; Court of Common Pleas of Cumberland
V. : County
: Docket No. CP-21-CR-708-2019

TRACY LEE SOLOMON Change of Venue

ORDER

AND NOW, this 15" day of November, 2019, the Honorable Edward D.
Guido of the Court of Common Pleas of Cumberland County having certified to this
Court an Order for change of venue in the above matter pursuant to Pa.R.C.P.
1006(d)(2) it is

ORDERED that said case shall be transferred to Adams County in

compliance with Pa.R.C.P. 1006.

 

Danie’ Lyd.
Chief Justice